Citation Nr: 9914367	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-07 898	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to an increase in a 10 percent rating for a low 
back disability.  




ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1979 to 
January 1984.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 
rating decision by the VA RO which increased the rating for 
the veteran's low back disability (low back strain with 
degenerative disc disease at L4-L5) from 0 percent to 10 
percent.  The veteran appeals for a higher rating.


REMAND

The veteran's claim for an increased rating for his low back 
disability is well grounded, meaning plausible, and the file 
indicates there is a further VA duty to assist him in 
developing the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1998); Proscelle v. Derwinski, 2 
Vet.App. 629 (1992). 

In increasing the low back disability rating from 0 percent 
to 10 percent, the RO considered VA outpatient records dated 
to February 1997 and the RO also considered the results of a 
September 1997 VA compensation examination.  In January 1998, 
the veteran submitted a December 1997 letter from a doctor at 
the VA Medical Center (VAMC) in Richmond.  The doctor noted 
the veteran had limitations from his low back disorder and 
that he was to be seen in the clinic later in December 1997 
for further evaluation of the condition.  The Board notes 
that it appears additional relevant VA treatment records may 
exist, and such should be obtained as part of the VA's duty 
to assist.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992). 

Accordingly, the case is remanded for the following action:

The RO should obtain copies of all VA 
outpatient and inpatient treatment 
records, dated since February 1997 and 
concerning the veteran's low back 
disability, from the Richmond VAMC.

Thereafter, the RO should review the veteran's claim for an 
increased rating for a low back disorder.  If the claim is 
denied, he should be issued a supplemental statement of the 
case, and given an opportunity to respond, before the case is 
returned to the Board.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





